MEMORANDUM **
Raymond H. Denton, Jr., a California state prisoner, appeals pro se from the district court’s judgment dismissing pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) his 42 U.S.C. § 1983 action alleging various prison employees and officials conspired to and did retaliate against him for filing prison grievances. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
The district court properly dismissed Denton’s retaliation claims because he failed to exhaust his administrative remedies prior to filing his original complaint. See McKinney v. Carey, 311 F.3d 1198, 1199-1200 (9th Cir.2002) (per curiam) (holding that 42 U.S.C. § 1997e(a) requires dismissal without prejudice where a prisoner has not exhausted administrative remedies prior to filing suit).
The district court also properly dismissed Denton’s conspiracy claims brought under 42 U.S.C. §§ 1983 and 1985 because vague and conclusory allegations are insufficient to state a claim for relief. See Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir.1982).
The district court did not abuse its discretion in denying Denton’s motion to reconsider its order dismissing Denton’s claims against several supervisory defendants. See Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993) (abuse of discretion standard); Jeffers v. Gomez, 267 F.3d 895, 915 (9th Cir.2001) (section 1983 supervisory liability arises only upon a showing of personal participation by defendant).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *642courts of this circuit except as provided by 9th Cir. R. 36-3.